Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  157522                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  HONIGMAN MILLER SCHWARTZ AND                                                                      Elizabeth T. Clement,
  COHN, LLP,                                                                                                         Justices
             Petitioner-Appellee,
  v                                                                SC: 157522
                                                                   COA: 336175
                                                                   Tax Tribunal: 16-000202
  CITY OF DETROIT,
            Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 18, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals erred in its construction of the phrase “services
  rendered within the city” in the Uniform City Income Tax Ordinance, MCL 141.623.
  The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

          The City of Grand Rapids and the Taxation Section of the State Bar of Michigan
  are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issue presented in this case may move the Court for permission to
  file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2018
           t1114
                                                                              Clerk